Case 2:19-cv-08755-SB-PD Document 37 Filed 03/29/21 Page 1 of 3 Page ID #:128

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:19-cv-08755-SB-PD                                         Date: March 29, 2021
Title       Vaughn H Whitmore v Federal Bureau of Prisons, et al ,




Present: The Honorable: Patricia Donahue, United States Magistrate Judge


                Isabel Martinez                                      N/A
                 Deputy Clerk                              Court Reporter / Recorder

        Attorneys Present for Plaintiff:              Attorneys Present for Defendants:

                   N/A                                              N/A

Proceedings:          (In Chambers) Order to Show Cause Why Case
                      Should Not be Dismissed for Failure to Prosecute

       On October 11, 2019, Plaintiff Vaughn H. Whitmore (“Plaintiff”),
proceeding pro se, filed a civil rights complaint against the Federal Bureau of
Prisons (“BOP”) and Jaspal Dhaliwal, M.D., alleging that they violated his
right to medical care under the Eighth Amendment. [Dkt. Nos. 1; 4.]
Specifically, Plaintiff asserts that Defendants have “fail[ed] to provide [him]
with a cure for his chronic Hepatitis C that they have available.” [Dkt. No. 1
at 1.] Plaintiff alleges that Defendants are intentionally denying him
medical care at the Federal Correctional Institution at Lompoc, California
(“FCI Lompoc”) through a “clinical guideline” that “go[es] against standard
medical practice.” [Id. at 5.]

       Plaintiff also filed a request to proceed without prepayment of the filing
fees (“IFP Request”). [Dkt. No. 2.] The Court granted Plaintiff’s IFP
Request. [Dkt. No. 5.]

      On October 11, 2019, the Clerk sent a “Notice of Judge Assignment and
Reference to a United States Magistrate Judge” (“Notice”) to Plaintiff at the


CV-90 (03/15)                        Civil Minutes – General                       Page 1 of 3
Case 2:19-cv-08755-SB-PD Document 37 Filed 03/29/21 Page 2 of 3 Page ID #:129

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. 2:19-cv-08755-SB-PD                                Date: March 29, 2021
Title      Vaughn H Whitmore v Federal Bureau of Prisons, et al ,


address he provided on the Complaint (“Address of Record”). [Dkt. No. 3.]
The Notice expressly advised Plaintiff that he was required to notify the
Court within five (5) days of any address change, and that if mail directed by
the Clerk to his Address of Record was returned undelivered by the Post
Office, and if the Court was not timely notified thereafter of his current
address, the Court may dismiss the matter for want of prosecution. [Id.]

       On February 11, 2020, the Court issued an “Order Re Civil Rights
Case” specifically cautioning Plaintiff that he must keep the Court apprised
of his address at all times. [Dkt. No. 6.] The Court warned Plaintiff that his
failure to inform the Court of his current address may result in the case being
dismissed for failure to prosecute. See Local Rule 41-6; Carey v. King, 856
F.2d 1439, 1440-41 (9th Cir. 1988). [Id. at 3.]

      On October 16, 2020, Defendants filed and served a motion to dismiss
Plaintiff’s Complaint, or in the alternative, for summary judgment, with
supporting points and authorities, declarations and exhibits, and Separate
Statement of Uncontroverted Facts and Conclusions of Law (collectively,
“Defendants’ Motion to Dismiss or in the Alternative for Summary
Judgment”). [Dkt. No. 32.]

      On October 30, 2020, the Court issued a minute order setting a briefing
schedule on Defendants’ motion. [Dkt. No. 33.] The Court’s order cautioned
Plaintiff that his failure to file and serve a timely Opposition to Defendants’
Summary Judgment Motion may result in the granting of the Summary
Judgment Motion. [Id.]

      On November 10, 2020, the minute order was returned in the mail to
the court clerk with a notation “return to sender, not deliverable as
addressed, unable to forward.” [Dkt. No. 34.]


CV-90 (03/15)                    Civil Minutes – General                 Page 2 of 3
Case 2:19-cv-08755-SB-PD Document 37 Filed 03/29/21 Page 3 of 3 Page ID #:130

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. 2:19-cv-08755-SB-PD                                       Date: March 29, 2021
Title      Vaughn H Whitmore v Federal Bureau of Prisons, et al ,



     To date, the Court has not been updated on Plaintiff’s current address.
According to the BOP’s inmate locator, Petitioner was released from the
BOP’s custody on January 22, 2021. See Federal Bureau of Prisons Inmate
Locator, https://www.bop.gov/inmateloc/.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an
action may be subject to involuntary dismissal if a plaintiff “fails to prosecute
or to comply with these rules or a court order.” Accordingly, the Court could
properly recommend dismissal of the action for Plaintiff’s failure to timely
comply with the Court’s October 30, 2020 and February 11, 2020 Orders.
[See Dkt. Nos. 6; 33.]

      However, in the interests of justice, Plaintiff is ORDERED TO
SHOW CAUSE on or before April 16, 2021, why the Court should not
recommend that this action be dismissed for failure to prosecute. Plaintiff
may discharge this Order by filing: (1) a declaration signed under penalty of
perjury, explaining why he failed to comply with the Court’s October 30, 2020
and February 11, 2020 Orders; and (2) file an opposition to Defendants’
motion.

      Plaintiff is advised that the failure to timely comply with this order
may result in the dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and
Local Rule 41-1.

IT IS SO ORDERED.


                                                                                          :
                                                           Initials of Preparer   im



CV-90 (03/15)                    Civil Minutes – General                               Page 3 of 3
